UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4528


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES ADAMS MCCOMBS, a/k/a IG,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00042-RJC-1)


Submitted:   January 31, 2011             Decided:   March 2, 2011


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Erik M. Rosenwood, M. Aaron Lay, HAMILTON, MOON, STEPHENS,
STEELE & MARTIN, PLLC, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Charles        Adams         McCombs       pled   guilty   to    conspiracy       to

possess with intent to distribute heroin and cocaine, possession

of    a       firearm     by    a     convicted         felon      under   18    U.S.C.   § 922(g)

(2006), and was found guilty of two violations of his supervised

release.             He was sentenced to 200 months of imprisonment each

for the drug and firearm counts, to be served concurrently.                                      His

fifty-one-month             sentence           for    violating      supervised        release    was

imposed         to    run      concurrently           for     thirty-nine       months    with    the

other two sentences and consecutively for twelve months, so that

McCombs’ total sentence of imprisonment was 212 months.                                    McCombs

has filed a notice of appeal from his § 922(g) conviction.                                         On

appeal, counsel has filed a brief under Anders v. California,

386 U.S. 738   (1967),         alleging          that   there   are    no   meritorious

claims         on     appeal        but       raising       the    following     issue:    whether

McCombs’ sentence was greater than necessary under 18 U.S.C.A.

§ 3553(a)           (West      2000       &   Supp.     2010). ∗      For   the    reasons       that

follow, we affirm.


          ∗
        We previously addressed counsel’s instant issue in
McCombs’ prior appeal.    See United States v. McCombs, 276 F.
App’x 306 (4th Cir. 2008). The district court, however, failed
to transmit the notice of appeal for McCombs’ § 922(g)
conviction, so that only McCombs’ drug conspiracy and supervised
release violations were technically before us.      Thus, we now
address McCombs’ claims in the context of his conviction and
sentence for the felon-in-possession of a firearm violation.



                                                        2
               We    do    not    find    that       the   district         court       abused      its

discretion in sentencing McCombs.                          Gall v. United States, 552
U.S. 38, 49 (2007) (stating review standard); United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (same).                                    Our review of

the    record       reveals       no     procedural         or    substantive            error      in

McCombs’ sentence, Pauley, 511 F.3d at 473, and demonstrates

that   the      district         court   carefully          considered           the    §    3553(a)

factors before imposing sentence.                          McCombs’ assertion that he

received an unwarranted disparate sentence, in violation of 18

U.S.C.    §    3553(a)(6)         (2006),    fails         in    light      of    his    extensive

criminal history and correct designation as a career offender

under U.S. Sentencing Guidelines Manual § 4B1.1 (2006), which

gave him a higher sentence than some of his co-defendants.

               We have examined the entire record in this case in

accordance          with    the     requirements           of     Anders,         and       find     no

meritorious issues for appeal.                       Accordingly, we affirm McCombs’

conviction and sentence for his § 922(g) violation.                                     This court

requires      that     counsel      inform    his       client,        in    writing,         of    his

right to petition the Supreme Court of the United States for

further       review.       If     the    client      requests         that      a     petition      be

filed,    but       counsel       believes    that         such    a     petition           would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                    Counsel’s motion must state that

a copy thereof was served on the client.                           We dispense with oral

                                                 3
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  4